Citation Nr: 1613128	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-48 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent disabling for post-operative residuals of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for post-operative pilonidal cyst scar, with a 10 percent disability rating assigned, effective July 13, 2007.

The Veteran and his spouse provided testimony before the undersigned at the RO in August 2011 (Travel Board hearing).  A transcript is of record. 

This matter was last before the Board in January 2014, when it was remanded for further development.

As noted in the Board's previous remand, it does not appear that the Veteran's substantive appeal was timely filed.  The VA Form 9, received on December 15, 2009, was submitted more than 60 days after the statement of the case was issued on October 2, 2009, and more than one year after the issuance of the September 2008 rating decision.  The RO; however, certified the appeal to the Board in April 2010.  Accordingly, the filing of a timely substantive appeal, in this instance, is waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.



FINDING OF FACT

The Veteran's single, service-connected pilonidal cyst residual scar is manifested by painful scarring with accompanying discomfort, leading to some difficulty in sitting, but the cyst scar has not been shown to affect an area of at least six square inches nor shown to have frequent loss of coverage of the overlying skin.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected pilonidal cyst residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.118 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA).  The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service VA medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.

The remand instructions were substantially complied with in May 2014 by way of affording the Veteran a new VA examination for his disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been afforded multiple VA examinations in order to determine the severity of his scar disability, in June 2008 and in May 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, with respect to the claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

Additionally, in August 2011, the Veteran was provided an opportunity to offer testimony in support of his appeal.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2011 hearing, the undersigned noted the issue on appeal and solicited information regarding the severity of the Veteran's scar disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Initial Ratings

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

Facts & Analysis

The criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received in July 2007, and he has not requested such consideration.  

Both prior to and since October 23, 2008, Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  As the pilonidal cyst is not of the head, face, or neck, this Code is not for consideration in the instant case.  

Prior to October 23, 2008, Diagnostic Codes 7802, 7803 and 7804 did not provide for a rating in excess of 10 percent and are therefore inapplicable.  Effective July 13, 2007, the Veteran's pilonidal cyst scar was evaluated as 10 percent disabling pursuant to Diagnostic Code 7804, for a superficial scar that is painful on examination.  Even if the revised criteria were to be applied in this case, Diagnostic Code 7802 still does not provide for a rating in excess of 10 percent; Diagnostic Code 7803 has been eliminated; and Diagnostic Code 7804 requires there to be three or more painful scars for a rating in excess of 10 percent, which is not demonstrated to be the case with respect to the pilonidal cyst as only a single scar has been demonstrated by the record.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm). (Note 1)  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  (Note 2) A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Prior to October 23, 2008, Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any limitation of function of the effected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran has been afforded multiple VA examinations to evaluate his cyst residuals.  The June 2008 VA examination found the pilonidal cyst residuals to consist of a well-healed linear scar, approximately three inches in length and no more than 1/16th inches wide.  The examiner identified that the scar was leveled, mildly tender, and hypopigmented, with no indication of ulceration, instability, tissue loss, adherence, disfigurement, inflammation, edema, abnormal texture, or keloid formation.  The Veteran reported that the scar area had been "bothersome" ever since his 1965 cyst removal, resulting in constantly shifting himself when sitting because he will become "very sore."  

The Veteran reported that he did not take medication for the discomfort and never sought treatment following discharge.  The Veteran reported that he "has learned to live with the problem" and the condition has not worsened over the years.  The examiner noted that the Veteran had been retired since 2003, and that his surgical scar "has not impacted significantly on his work performance or daily living."

At his Board hearing, the Veteran testified that the pilonidal cyst scar was "uncomfortable" as opposed to being described as painful or tender.  The Veteran reported this discomfort increasing with sitting and bending, but without any oozing, or bleeding.  The Veteran reported that he has never seen a doctor for the disability, but takes daily Advil for pain.  When asked to describe the severity of the scar, the Veteran stated that it caused discomfort, but "after a little bit of time you get to live with it."  The Veteran reported that the pain had increased since his 2008 VA examination, but when asked if he should have a higher evaluation for his pain, the Veteran responded "I would say so but I don't know."  The Veteran stated that his job was effected, noting that using machinery, like a backhoe, caused him to take Advil.  The Veteran stated that he was currently unemployed due to retirement.  When asked about his retirement, the Veteran responded that it was due to mental "and some physical[]" aggravation, answering in the affirmative regarding his cyst's impact on retirement.  

The Veteran was most recently afforded a VA examination for his disability in May 2014.  The May 2014 VA examination found the pilonidal cyst residuals to consist of a single, superficial/non-linear scar, approximately 7 x .2 cm in length and width, encompassing an area of 1.4 cm2.  The examiner noted that the scar was tender to palpation and that there were no neurological symptoms associated with pilonidal cyst or surgical excisions.  The examiner identified that the scar did not result in limitation of function and did not impact the Veteran's ability to work.  The Veteran reported that he had aching in the area of the scar, and that there was no drainage, but that prolonged sitting caused increased symptoms.  Following a review of the record and a physical examination, the examiner opined that it is less likely than not that the Veteran's cyst residuals "would negatively impact his ability to function in an occupational environment," as the disability would not prevent the Veteran from "engaging in sedentary activities and the use of his hands."  

Based on the competent and credible medical evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected residuals of a pilonidal cyst is not warranted under the applicable pre-October 23, 2008 skin regulations.  The evidence indicates that the residual scar is not deep and it clearly covers less than 77 square centimeters (Diagnostic Code 7801).  In addition, 10 percent is the maximum schedular rating for Diagnostic Code 7802 and 7804.  The findings noted in the June 2008 and May 2014 VA examinations showed that the Veteran has only one scar associated with his pilonidal cyst, that it is 1.4 square centimeters in area and that it is superficial.  

Further, Diagnostic Code 7805 allows for the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804, under an appropriate diagnostic code.  As discussed above, the provided diagnostic codes have been considered.  The scar does not actually affect back function or the function of any joint that a rating under Diagnostic Code 7805 would be appropriate.  While the Veteran has consistently reported pain and discomfort related to his disability, the symptom of pain has already been adequately contemplated and applied through Diagnostic Code 7804.  

Additionally, in deciding the appeal, the Board has considered whether separate findings for different periods of time, i.e., staged ratings, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  At his Bard hearing, the Veteran testified that he received no treatment for his pilonidal cyst and scar.  The flare-ups of pain associated with the scar are contemplated by the 10 percent rating during the entire time period in question.  The rating criteria provide a 10 percent rating for pain regardless of its severity.  The Veteran has reported that there has been no oozing, weeping or bleeding.

In sum, a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted.  38 C.F.R. § 4.3.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). His statements are outweighed by the more probative findings of the June 2008 and May 2014 VA examinations.  

The VA examination reports are the most probative evidence as they were based on physical examinations and provided sufficient information so the Board could render an informed determination. 


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's disability results in pain and discomfort, as contemplated by pre-October 23, 2008 Diagnostic Code 7804.  The need for frequent changes in position due to pain is not specifically listed in the rating criteria, but it is a reasonably foreseeable consequence of having pain; and pain is specifically contemplated.

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. 

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the cyst residuals disability, service connection is in effect for tinnitus, rated 10 percent disabling.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  To raise such a claim as part of an initial rating, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran stated at his August 2011 Board Hearing that he was currently not working due to retirement.  The Board notes that the Veteran explained his retirement as due to "getting aggravation."  When pressed for details, the Veteran indicated that his work was "mentally aggravating" with only "some" physical aggravation.  Regarding the "some" physical aggravation, the Veteran only remarked in the affirmative as to his cyst residuals disability and did not proffer the disability himself as a source of the physical aggravation.  Moreover, he has not otherwise asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected cyst residuals.  At the June 2008 VA examination, the Veteran reported that the surgical scar had not significantly impacted his work performance or daily living.  Similarly, the May 2014 VA examiner opined that it was less likely than not that the Veteran's disability would impact his ability to work.  In light of this lack of evidentiary material for consideration of TDIU, any further deliberation on this issue is not warranted.



ORDER

An initial rating in excess of 10 percent disabling for residuals of a pilonidal cyst, with scar, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


